Citation Nr: 0818991	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO granted service connection for left ear hearing 
loss.  As the RO had previously granted service connection 
for right ear hearing loss, the RO assigned an initial 10 
percent rating for bilateral hearing loss, effective 
September 19, 2002.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in September 
2003, and the RO issued a statement of the case (SOC) in 
October 2003.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2003.

As the appeal emanates from the grant of service connection 
for left ear hearing loss, and the veteran's disagreement 
with the initial 10 percent rating assigned for bilateral 
hearing loss, the Board has characterized the claim for an 
initial rating in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board notes that, in March 2004, the veteran testified 
during a hearing before a Veteran's Law Judge; a transcript 
of that hearing is of record.  

In February 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for further action.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the June 2005 supplemental SOC (SSOC) and 
returned this matter to the Board for further appellate 
consideration.

In December 2005, the Board notified the veteran and informed 
him that he was entitled to another hearing before another 
Veteran's Law Judge.  In a December 2005 response, the 
veteran indicated that he did not desire another hearing.  


In a January 2006 decision, the Board denied an initial 
rating in excess of 10 percent for bilateral hearing loss.  
The veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2008, the Court issued a Memorandum Decision 
vacating the Board's January 2006 decision and remanding the 
claim on appeal to the Board for proceedings consistent with 
the Court's decision.  

The Board has recharacterized the claim on appeal (as 
reflected on the title page) consistent with assertions made 
by the veteran and on his behalf, and in light of points 
raised in the Court's decision.  As the RO has considered the 
provisions of 38 C.F.R. § 3.321 in adjudicating the claim on 
appeal, the veteran is not prejudiced by the Board's 
recharacterization of the claim in this manner.

As a final preliminary matter, the Board notes that, 
subsequent to issuance of the June 2005 SSOC, a May 2006 
report of VA mental disorders examination, which includes the 
veteran's complaints regarding hearing loss and its effect on 
his life, was associated with the claims file.  
[Parenthetically, the Board notes that the veteran's 
assertions regarding the effect of his bilateral hearing loss 
on his daily life were previously of record, specifically, as 
reflected in the March 2004 hearing transcript].  In 
addition, in May 2008, the veteran submitted a statement 
regarding the effect of his bilateral hearing loss on his 
employment, along with a waiver of initial RO consideration 
of the evidence.  Therefore, this evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing in July 2003 revealed Level XI 
hearing in the right ear and Level I hearing acuity in the 
left ear.  

3.  Audiometric testing in May 2005 revealed Level XI hearing 
in the right ear and L level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85 (Diagnostic 
Code 6100), and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2003 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
hearing loss in the left ear (the claim at that time).  The 
letter also notified the appellant of what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
relevant to the claim.  Thereafter, the veteran was afforded 
the opportunity to respond.  After the grant of service 
connection for left ear hearing loss, and the filing of the 
veteran's NOD with the initial rating assigned for bilateral 
hearing loss, the October 2003 SOC reflects adjudication of 
the claim for a higher initial rating, and provided notice of 
the criteria for all higher ratings. 

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher initial rating for service-
connected bilateral hearing loss, given the above, and 
because the appellant has demonstrated a clear understanding 
of what is needed to substantiate the claim for higher 
rating, the Board finds that the appellant is not shown to be 
prejudiced by the timing, content, or form of the notice 
identified above.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error). See also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim). 

Further, although the appellant has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim for a higher initial rating for 
bilateral hearing loss, the claims file reflects that the 
appellant has submitted and/or identified evidence in support 
of his claim.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the appellant has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield, 20 
Vet. App. at 543.

Regarding Dingess/Hartman, the Board notes, as indicated 
above, that the October 2003 SOC provided notice of the 
criteria for a higher rating (which is sufficient for 
Dingess/Hartman).  While the veteran has not been provided 
general notice regarding the assignment of disability ratings 
and effective dates, the lack of such notice is not shown to 
prejudice the veteran.  As the Board's decision herein denies 
an initial rating in excess of 10 percent for the veteran's 
bilateral hearing loss, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of July 2003 and 
May 2005 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
March 2004 Board hearing, along with various statements 
provided by the veteran and by his representative, on his 
behalf.  

The Board has considered the veteran's assertion, made in his 
September 2003 NOD, that the July 2003 VA examination was 
inadequate, because he responded to feeling the vibration of 
sounds, not only to hearing them.  He reported that, without 
having the testing instrument against his face, he never 
would have known that a sound was being made.  Despite the 
veteran's statements, the Board notes that the results on VA 
examination in July 2003 revealed the highest level of right 
ear hearing loss contemplated in the rating schedule, and the 
results on VA examination in May 2005 revealed the same 
levels of hearing loss in the left ear as those found in July 
2003.  Further, the Court determined in the January 2008 
Memorandum Decision that the veteran's audiological 
examination was adequate for rating purposes.  See Memorandum 
Decision at 4.    

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Historically, in a December 2002 rating decision, the RO 
granted service connection for right ear hearing loss, and 
assigned a 10 percent rating, effective March 23, 2000.  In 
an August 2003 rating decision, the RO  subsequently granted 
service connection for left ear hearing loss, and informed 
the veteran that his bilateral hearing loss was being rated 
10 percent disabling, effective September 19, 2002.  In 
September 2003, the veteran expressed disagreement with the 
initial rating assigned for bilateral hearing loss.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

The veteran was afforded a VA audiological examination in 
July 2003.  He decscribed hearing loss, worse in the right 
ear than the left.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
80
80
85
LEFT
25
25
35
30

Pure tone threshold averages were 83 decibels (dB) in the 
right ear and 29 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 4 percent in the right 
ear and 100 percent in the left ear.  The audiologist noted 
that the veteran had very poor speech discrimination in the 
right ear, and excellent speech discrimination in the left 
ear.  The diagnosis regarding the right ear was severe 
sensorineural hearing loss from 250 through 8000 hertz, and 
the diagnosis regarding the left ear was hearing within 
normal limits from 250 through 2000 hertz, and mild 
sensorineural hearing loss from 3000 through 8000 hertz.  

Records of VA treatment from March to July 2003 reflect that 
the veteran was issued hearing aids.  

In his November 2003 substantive appeal, the veteran stated 
that he was employed as a truck driver, and, because his left 
ear was up against the window when he was in his truck, when 
the truck was moving, and the wind was blowing in his left 
ear, he could not hear anything at all, even if he had a 
hearing aid in the left ear.  He added that he could not 
drive his truck with the windows up in warm temperatures, and 
that his hearing problem prevented him from hearing his two-
way radio inside his truck.  

During the March 2004 hearing, the veteran reported that he 
wore hearing aids which transferred sound from the right side 
of his body to the left side of his body, and that he could 
not hear anything someone was saying if they were on the 
right side of his body.  He added that he only wore the 
hearing aids when he was working or someone was on the right 
side of his body that he really needed to hear.  He added 
that the hearing aids did not work when he was driving his 
truck, because he would hear the wind blowing.  The veteran 
again reported that he drove a truck for the Post Office, and 
that the driver's side was the left side of the vehicle, 
meaning that, when the window was down, air would blow in his 
left ear, and he could not hear anything at all.  

He went on to state that, while driving, he would receive 
instructions from his supervisor on the radio, which was on 
his right side.  He indicated that he had been asked why he 
would not answer his radio, and had been reprimanded for 
such.  He added that he would sometimes try to roll up the 
window, but that he could not do that in the summertime 
because there was no air conditioning in the Post Office 
trucks.  He stated that he had not missed any days of work 
because of his hearing loss, and that his hearing loss did 
not cause any complications at work, because he tried to keep 
people on his left side when they spoke to him.  Outside of 
work, the veteran reported that his hearing loss required 
that he ask people to repeat themselves, which was sometimes 
embarrassing.  

The veteran was afforded another VA audiological examination 
in May 2005.  His chief complaint was decreased hearing at 
work.  He reported that he had great difficulty hearing his 
truck radio when his window was open, and often failed to 
respond to calls because he did not hear his radio.  The 
veteran did report occupational noise exposure for the 
previous two years, driving large trucks with loud engines 
and stacks for the postal service.  On audiological testing, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
95
95
95
95
LEFT
25
25
35
30

Pure tone threshold averages were 95 dB in the right ear and 
29 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and 96 
percent in the left ear.  The examiner noted that pure tone 
audiometry revealed a decrease in right ear hearing, a 
severe-profound sensorineural hearing loss, with no speech 
discrimination abilities, and that left ear hearing was 
stable, with a mild high frequency hearing loss with 
excellent speech discrimination scores.  

During a May 2006 VA mental disorders examination, the 
veteran described embarrassment because of his hearing 
problems, and added that he tended to isolate himself.  He 
indicated that he was a truck driver for the Post Office and 
that, while he also tended to isolate himself at work, he did 
not miss any time from work.  In the summary of findings, the 
examiner noted that the veteran had adjustment disorder with 
depressed mood secondary to his hearing problems, and added 
that the veteran was able to work, but appeared to be 
somewhat isolative.  Parenthetically, the Board notes that an 
August 2006 rating decision granted service connection for 
adjustment disorder.  

In a May 2008 statement, the veteran reported that he did get 
"in trouble" at his job for missing radio calls.  

Applying the method for evaluating hearing loss to the 
results of the veteran's  audiological evaluations, the July 
2003 audiometric evaluation reveals Level XI hearing in the 
right ear, and Level I hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  The May 2005 audiometric evaluation findings reveal 
the same findings; Level XI hearing in the right ear, and 
Level I hearing in the left ear, based on application of the 
reported findings to Table VI.  

The Board also points out that the pure tone thresholds 
recorded in July 2003 and May 2005 reflect right ear hearing 
loss of 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz); hence, 
exceptional hearing impairment under 38 C.F.R. § 4.86(a) is 
demonstrated.  However, the Board finds that application of 
that regulatory section does not result in a higher rating.  
Applying the findings of the July 2003 and May 2005 VA 
evaluations to 38 C.F.R. § 4.85, Table VIa, results in 
designations of Level VII and Level IX hearing in the right 
ear, respectively, both of which are lower than the Level XI 
designation derived when the results are applied to 38 C.F.R. 
§ 4.85, Table VI.  Application of the results from Table VIa 
to Table VII correspond to a noncompensable rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100, which is less than the 
current 10 percent rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a schedular rating in 
excess of 10 percent for bilateral hearing loss at any point 
since September 19, 2002.  Thus, staged rating, pursuant to 
Fenderson, is not warranted.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's service-connected bilateral hearing 
loss has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the October 2003 SOC and considered in the June 2005 SSOC).  

In the January 2008 Memorandum Decision, the Court determined 
that, while the Board appeared to consider the veteran's 
March 2004 hearing testimony, that his bilateral hearing loss 
"reportedly interferes with his job as a truck driver," the 
Board did not address whether the veteran's case presented an 
"exceptional or unusual disability picture," and did not 
explain why the veteran's hearing disability did not markedly 
interfere with his employment.  See Memorandum Decision at p. 
5.  

The Board has considered the evidence of record, including 
the veteran's described difficulties with employment 
resulting from his hearing loss, including an inability to 
hear his two-way radio in his Post Office truck.  The veteran 
has specifically indicated, during the March 2004 hearing and 
in his May 2008 statement, that he got "in trouble" for not 
answering his radio at work; however, no further comment n 
this regard or explanation of what this means has been given.  
Moreover, by the veteran's own report, he has nevertheless 
maintained employment as a truck driver for the Post Office, 
and has not missed any time from work as a result of his 
service-connected bilateral hearing loss.  Regarding 
interactions with his co-workers, the veteran also testified, 
during the March 2004 hearing, that he experienced no 
complications, because he tried to keep people on his left 
side when they spoke to him.  There simply is no evidence or 
allegation that the veteran's hearing loss has negatively 
impacted or compromised his employment in any tangible way.  

Admittedly, the veteran's reported difficulties with hearing 
loss undoubtedly causes interference with his employment, as 
described; however, some interference with employment is 
contemplated in the 10 percent rating assigned.  The question 
specific to extra-schedular consideration, however, is 
whether the disability is shown to be so exceptional or 
unusual to, for example, interfere with employment beyond 
that contemplated in the assigned.  Here, in addition to the 
facts noted above, the Board's conclusion that the veteran's 
service-connected bilateral hearing loss does not markedly 
interfere with employment is bolstered by the conclusion of  
the May 2006 VA examiner-based review of the claims file, 
examination of the veteran, and consideration of his 
complaints, specifically including his embarrassment 
resulting from hearing loss-that the veteran was able to 
work.  

The Boardalso notes that, in a February 2007 reply brief to 
the Court, the veteran asserted that the fact that his VA 
examinations were conducted in a sound-controlled environment 
meant that the examinations did not contemplate the effects 
of his disability upon his "ordinary activity" and that, as 
such, the regular schedular standards were not practical in 
his case.  However, in the Memorandum Decision, the Court 
found that the appellant had not met his burden of 
demonstrating that VA's policy of conducting VA audiological 
examinations in a sound-controlled room was a plainly 
erroneous interpretation of, or otherwise inconsistent with, 
VA regulations.  See Memorandum Decision at 3, citing 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As such, the fact that the VA audiological examinations were 
conducted in sound-controlled rooms does not demonstrate that 
the regular schedular standards are impractical in this case.  
There also is no evidence or allegation that this disability 
has warranted frequent treatment-much less periods of 
hospitalization-or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards. Under these circumstances, the Board finds that 
the record simply does not support a finding that the 
veteran's bilateral hearing loss represents so exceptional or 
unusual a disability picture as render inadequate the rating 
criteria for evaluating the disability.

In the absence of oevidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) for assignment of a higher rating, on 
an extra-schedular basis, have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the service-connected 
bilateral hearing loss, pursuant to Fenderson, and that the 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a higher initial rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, to include pursuant to the provisions of 
38 C.F.R. § 3.321, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


